157 S.W.3d 384 (2005)
Ricky Lee MEYER, Movant-Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84269.
Missouri Court of Appeals, Eastern District, Division Four.
March 8, 2005.
Philip Horwitz, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shawn L. Naccarato, Asst. Atty. Gen., Jefferson City, MO, for respondent.
*385 Before LAWRENCE E. MOONEY, P. J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
The movant, Ricky Lee Meyer, appeals the motion court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We have reviewed the parties' briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order denying the movant's Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b).